Order entered March 27, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00288-CV

                 IN RE DONALD GENE BLANTON, Relator

          Original Proceeding from the 86th Judicial District Court
                          Kaufman County, Texas
                      Trial Court Cause No. 23078-86

                                      ORDER
                   Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we DENY relator’s March 3, 2020

petition for writ of mandamus.




                                            /s/   KEN MOLBERG
                                                  JUSTICE